DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 01/07/2020. Claims 1-25 are pending in the Application with independent Claims 1, 11, and 21.  

Continuity/ priority Information  
The present Application 16735705, filed 01/07/2020 claims foreign priority to 	  TAIWAN, Application 108125196, filed 07/17/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020, 10/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin et al. (US Patent No. 6,574,763) issued: June 3, 2003.
Regarding independent Claims 1, 11, and 21, and dependent Claim 22, Bertin discloses a method and apparatus for testing and burn-in of a semiconductor integrated circuit, comprising: 
FIG. 1 is a schematic diagram of an inventive burn-in and test system 101 for burning-in and testing a semiconductor device, such as a semiconductor memory array 103. Burn-in and test system 101 can identify and correct self-healing defects within the memory array 103 that appear at elevated testing temperatures but that do not appear subsequently at the operating temperatures.
FIG. 3A is a timing diagram of a preferred temperature profile for the burn-in oven 105 during burn-in and testing of the memory array 103, and is described with the flowchart of FIG. 2. 
a first predetermined temperature, and testing each of the memory chips with at least one of a reading test; In step 201, an initial test is performed on the memory array 103 while the memory array 103 is at room temperature. For example, a voltage may be written to each bit within the memory array 103 and then read out to 
storing test result data of each of the memory chips; However, the addresses of any bits that fail during testing are logged by the testing and repair apparatus 109 and faulty bits are replaced with redundant operable bits within the memory array 103 (as described below).
a high temperature test by providing the memory chips having a second predetermined temperature;,
In step 202, the temperature of the burn-in oven 105 is raised to a first predetermined temperature (about 85.degree. C.), and the memory array 103 is again tested. Because it is unlikely that many single bit fails will occur at this temperature, testing is performed for a relatively short period (e.g., about 10-15 minutes). More importantly, during step 202, the proper operation of the burn-in and test system 101 is verified (e.g., whether the memory array 103 is properly mounted within a burn-in socket, whether the burn-in oven 105 is operating properly, etc.) prior to high voltage-high temperature stressing. However, the addresses of any bits that fail during testing are logged by the testing and repair apparatus 109 and faulty bits are replaced with redundant operable bits within the memory array 103 (as described below).
 In step 203, the temperature of the burn-in oven 105 is raised to a second pre-determined temperature (e.g., preferably above about 120.degree. C., most preferably between about 130-150.degree. C.) and the "burn-in" cycle of the memory array 103 begins. The memory array 103 preferably is burned-in by employing high temperature-high voltage stressing for a predetermined time period (e.g., about 4-5 hours).

Regarding Claims 2,  4, 6, 8,10, 12, 14, 16, 18, 20, 23, 25, Bertin discloses board surface; With reference to FIG. 2, in step 200 a user of the burn-in and test system 101 couples the testing and repair apparatus 109 to the burn-in board 108 and places the burn-in board 108 within the burn-in oven 105. As described with reference to FIG. 4, the testing and repair apparatus 109 preferably is formed on the same semiconductor chip as the memory array 103, and may have one or more components formed within the memory array 103 or may be formed from components separate from the memory array 103. With the burn-in board 108 loaded into the burn-in oven 105, testing of the memory array 103 commences.
FIG. 4 is a schematic diagram of the preferred configuration of the testing and repair apparatus 109 of FIG. 1. In the preferred configuration of FIG. 4, the testing and repair apparatus 109 is formed on the same semiconductor chip as the memory array 103. However, the testing and repair apparatus 109 may be formed separate from the memory array 103 (e.g., on its own semiconductor chip or via discrete components), and portions of the testing and repair apparatus 109 such as sparing control logic may be formed within the memory array 103.

Regarding Claims 3, 5, 7, 9, 13, 15, 17, 19, 24, Bertin discloses low temperature test; Following burn-in of the memory array 103, in step 204 the temperature of the burn-in oven 105 is lowered to the first pre-determined temperature (e.g., about 85 .degree. C.) and the bits identified as faulty by each address logged by the testing and repair apparatus 109 are replaced through appropriate application of 
Following burn-in of the memory array 103, in step 204 the temperature of the burn-in oven 105 is lowered to the first pre-determined temperature (e.g., about 85 .degree. C.) and the bits identified as faulty by each address logged by the testing and repair apparatus 109 are replaced through appropriate application of redundancy circuitry within the memory array 103 (described below). Specifically, the testing and repair apparatus 109 examines each logged failed address and selects a redundant operable bit or redundant operable bits within the memory array 103 to replace the faulty bit or bits identified during high temperature burnin (e.g., by employing sparing control logic to blow fuses or antifuses within the memory array 103 as described below with reference to FIG. 4).
Regarding Claim 26, Bertin discloses determining whether each of the memory chips is good or defective; During testing, the control logic 415 supplies to the memory array 103 a write command, the address counter 413 supplies to the memory array 103 an address within the memory array 103 to which test data is to be written, and the data pattern generator 417 supplies to the memory array 103 (via the data comparison circuit 403) the test data to be written into the address supplied by the address counter 413. The data comparison circuit 403 compares the actual response of 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 11, 2021
Non-Final Rejection 20210810
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov